NUMBER 13-16-00013-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


JESUS GONZALEZ,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                                             Appellee.


                    On appeal from the 404th District Court
                         of Cameron County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Order Per Curiam

       This cause is currently before the Court on appellant's third motion for extension of

time to file the brief. The reporter’s record was filed on May 5, 2016, and appellant’s brief

was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a). This

Court has previously granted appellant two extensions of time totaling 120 days to file the
brief, and appellant now seeks an additional 60 days, until December 2, 2016, to file the

brief.

         The Court GRANTS appellant’s third motion for extension to file the brief and

ORDERS the Honorable Alfredo Padilla to file the brief on or before December 2, 2016.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of October, 2016.




                                             2